Exhibit 10.16
TOTAL SYSTEM SERVICES, INC.
Board of Directors Compensation for Non-Employee Directors
Cash Compensation

         
Annual Board Retainer
  $ 40,000  
 
       
Annual Committee Member Retainers
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
Executive Committee
  $ 10,000  
 
       
Annual Committee Chair Retainers*
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
Executive Committee
  $ 15,000  
 
       
Annual Lead Director Retainer
  $ 5,000  

 

*   Note: The committee chair receives both an annual committee member retainer
and an annual committee chair retainer.

Equity Compensation
An annual equity award with a fixed value of $20,000, with 50% awarded in the
form of fully vested stock options and 50% in the form of fully vested shares
Director Stock Purchase Plan

         
Annual maximum company cash contribution per director participant
  $ 3,000  
to company-sponsored open market stock purchase plan, with company’s
contribution equal to 15% of director participant’s cash contribution, subject
to annual maximum contribution limit by director of $20,000. Employee directors
may participate in this plan.
       

